 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                    Case No. 2:17-cv-01681-TLN-EFB (PC)
11   ANTHONY HERNANDEZ,
                                                    [PROPOSED] ORDER
12                                     Plaintiff,
13                  v.
14

15   JOE LIZARRAGA, et al.,
16                                  Defendants.
17

18         GOOD CAUSE APPEARING,

19         IT IS ORDERED that Defendant’s Motion for Protective Order is GRANTED.

20         IT IS FURTHER ORDERED that all discovery in this matter, including discovery that

21   has already been propounded, except that pertaining to the subject of exhaustion, be stayed until

22   the Court rules on Defendant’s motion for summary judgment. At which time, the Court will

23   issue a new scheduling order, if necessary.

24

25   Dated: April 9, 2019.                                _____________________________
                                                          The Honorable Edmund F. Brennan
26

27

28

                                                             [Proposed] Order (2:17-cv-01681-TLN-EFB (PC))
